Citation Nr: 0901225	
Decision Date: 01/12/09    Archive Date: 01/22/09	

DOCKET NO.  06-20 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral plantar fasciitis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from June 1980 to June 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This case was previously before the Board in November 2007, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.

In December 2008 the veteran submitted additional evidence to 
the Board.  A review of the evidence reveals that it is 
essentially duplicative of evidence previously submitted.  
Thus, no additional action under the provisions of 38 C.F.R. 
§ 20.1304(c) (2008) is needed.  The evidence has been 
considered in the determination below.


FINDING OF FACT

The veteran's service-connected bilateral plantar fasciitis 
is currently no more than moderate in severity, as 
characterized by inward bowing, mild pronation, and pain on 
manipulation, but no objective evidence of marked deformity, 
accentuated pain on manipulation and use, swelling, or 
characteristic callosities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral plantar fasciitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a and Part 4, Codes 5299-
5276 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a Travel Board 
hearing before the undersigned Veterans Law Judge in July 
2007, as well as VA and private treatment records and 
examination reports, and various statements by the veteran's 
spouse.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The veteran in this case seeks an increased evaluation for 
service-connected bilateral plantar fasciitis.  In that 
regard, disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

Moreover, while the Board must consider the veteran's medical 
history as required by various provisions under 38 C.F.R. 
Part 4, including Section 4.2 [see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation of parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, coordination, and endurance.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints, or muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2008); see also 38 C.F.R. § 4.45 (2008).

At the outset, the Board wishes to make it clear that, in 
addition to bilateral plantar fasciitis, service connection 
is also in effect for other foot-related disabilities, 
including the residuals of right and left Achilles tendon 
rupture, and surgical scars resulting from the repair of the 
aforementioned ruptures.  However, inasmuch as those 
disabilities are separately rated, their manifestations will 
not be considered in the context of evaluation of the 
veteran's service-connected bilateral plantar fasciitis.

In that regard, at the time of a VA podiatric examination in 
March 2005, the veteran complained of pain of 6 on a 10-point 
scale, in addition to weakness, stiffness, swelling, heat, 
redness, fatigability, and a lack of endurance.  Reportedly, 
the veteran had been seeing podiatry service for treatment in 
the form of shots, ankle support, and orthotics.  According 
to the veteran, he was currently awaiting a new pair of 
orthotic devices in the hope that it would assist with his 
problem.  When questioned, the veteran indicated that he 
experienced flare-ups were he to "overdo" his activity, 
though his primary problem was "constant pain" when walking 
or standing for long periods of time.  According to the 
veteran, he was unable to walk for more than five minutes 
without his orthotic inserts.  Currently, the veteran was 
employed as a Social Security claims representative.  
Reportedly, at work, the veteran's feet did not bother him, 
inasmuch as he sat for most of the day.

On physical examination, pedal, dorsalis pedis, and posterior 
tibial pulses were present bilaterally, with no evidence of 
any open lesions.  Range of motion studies showed 
dorsiflexion to a total of three degrees bilaterally, with 
pain at zero degrees, normal being greater than zero degrees 
of dorsiflexion without pain.  Plantar flexion was to 45 
degrees with no evidence of pain, with inversion to 20 
degrees and eversion to 10 degrees, both without pain.  
Further examination revealed pain on the course of the 
plantar fascial band bilaterally, with tightening of that 
band on hallux dorsal flexion.  However, there was currently 
no evidence of fibromas within the plantar fascial band.  At 
the time of examination, the veteran was able to walk, though 
with a decreased gait which was described as "apropulsive."  
Significantly, there was no evidence of any significant limp 
favoring either side, though weightbearing was somewhat 
protective, favoring both sides.  Additional examination 
showed no evidence of any callosities, breakdown, or unusual 
shoe wear which would indicate abnormal weightbearing.  
Moreover, the veteran was able to rise up on his toes.  
Radiographic studies of the veteran's feet was significant 
for the presence of calcaneal spurring.  The pertinent 
diagnosis noted was bilateral plantar fasciitis.

During the course of VA outpatient treatment in late April 
2005, the veteran stated that previous injections had helped 
him for a few days, and that his new orthotics had been 
working well with no problems.  However, at the end of the 
day, he continued to feel as if he were walking "on rocks" on 
the ball of his foot, "central, and heel."  On physical 
examination, the veteran's pulses were palpable bilaterally, 
and sensation was intact.  There was some pain upon palpation 
of the 3rd and 4th interspaces bilaterally, with a positive 
Mulder's sign, as well as pain on palpation of the medial 
heel bilaterally.

On subsequent VA outpatient treatment in early August 2005, 
the veteran indicated that he felt "great" with the new 
inserts he had received for his work shoes.  Reportedly, the 
veteran had recently purchased new work shoes, and was "pain 
free."  However, when he placed those new inserts into his 
tennis shoes, he continued to experience some discomfort.  
Physical examination revealed palpable pedal pulses 
bilaterally, with no evidence of any open lesions, erythema, 
edema, or signs of infection.  Epicritic sensations were 
intact bilaterally, though there was some mild tenderness on 
palpation of the bilateral medial calcaneal tubercle.

VA and private outpatient treatment records covering the 
period from January to July 2008 show treatment during that 
time for various foot and ankle problems, including chronic 
tarsal tunnel syndrome of the bilateral ankles and feet, 
though with no mention of service-connected plantar 
fasciitis.

At the time of a recent VA examination for compensation 
purposes in late August 2008, it was noted that the veteran's 
claims file and medical records were available, and had been 
reviewed.  When questioned, the veteran indicated that his 
condition had become progressively worse, and that his 
response to current treatments had been poor.  However, the 
veteran had not been hospitalized for treatment of his 
service-connected bilateral plantar fasciitis.  Current 
complaints consisted of pain, swelling, redness, and a lack 
of endurance while walking, though with no evidence of any 
stiffness, fatigability, or weakness.  According to the 
veteran, he experienced "flare ups" of his foot joint disease 
weekly, with such flare ups lasting from one to two days.  
However, according to the examiner, those "flare ups" 
appeared to be "gout-related."  

On physical examination, there was some evidence of 
tenderness of the bilateral arches, though with no objective 
evidence of painful motion, swelling, instability, weakness, 
or abnormal weightbearing.  Further examination showed 
evidence of inward bowing for both weightbearing and 
nonweightbearing, with mild pronation, but no evidence of 
malalignment.  According to the examiner, there was some 
evidence of pain on manipulation, though with no evidence of 
any muscle atrophy or deformity of the veteran's feet.  
Significantly, at the time of examination, the veteran's gait 
appeared to be normal when the veteran was "walking away."

Radiographic studies of the veteran's feet showed evidence of 
arthritis at the first metatarsophalangeal joint, in addition 
to a small calcaneal spur and some evidence of flatfoot.  The 
pertinent diagnosis noted was plantar fasciitis resulting in 
no time lost from work during the previous 12-month period.  
Significantly, according to the examiner, the veteran's 
service-connected plantar fasciitis had no significant effect 
on his occupation or daily activities.

During the course of VA outpatient treatment in mid-September 
2008, the veteran complained of, among other things, cramps 
in his feet which at times prevented him from walking.  Also 
noted was that the veteran had tried "all kinds of 
(orthotic) inserts," but, apparently, without relief.  On 
physical examination, dorsalis pedis and posterior tibial 
pulses were present in both feet.  While there was pain on 
palpation bilaterally to the first metatarsophalangeal joint 
at the sesamoids, in conjunction with diminished epicritic 
sensation(s), there was no evidence of calluses or edema, or 
of cellulitis or any open wounds.  The pertinent diagnosis 
noted was of pes planus/sesamoiditis, with no mention made of 
plantar fasciitis.  

Pursuant to applicable law and regulation, the veteran's 
service-connected bilateral plantar fasciitis is rated by 
analogy to acquired flatfoot.  38 C.F.R. § 4.20 (2008).  In 
that regard, the 10 percent evaluation currently in effect 
contemplates the presence of moderate bilateral flatfoot, 
with the weightbearing line over or medial to the great toe, 
inward bowing of the tendo achillis, and/or pain on 
manipulation and use of the feet.  An increased, which is to 
say, 30 percent evaluation, would require demonstrated 
evidence of severe acquired flatfoot, with objective evidence 
of marked deformity (i.e., pronation, abduction, etc.), 
accentuated pain on manipulation and use, swelling on use, 
and/or characteristic callosities.  38 C.F.R. § 4.71a and 
Part 4, Code 5276 (2008).  However, as is clear from the 
above, the veteran's service-connected bilateral plantar 
fasciitis is, at present, no more than moderately disabling.  
This is particularly the case given the lack of any objective 
evidence of marked deformity, or characteristic callosities.  
While at the time of the aforementioned VA examination in 
August 2008, the veteran complained of swelling of his feet 
when walking, a physical examination of the veteran's feet 
conducted at that time showed no objective evidence of 
swelling.  Nor was there any evidence of painful motion, 
instability, weakness, or abnormal weightbearing.  The amount 
of pronation was described as only "mild," and there was no 
evidence of any foot deformity.  Under the circumstances, the 
Board is of the opinion that the 10 percent evaluation 
currently in effect for the veteran's service-connected 
bilateral plantar fasciitis is appropriate, and that an 
increased rating is not warranted.

In reaching this determination, the Board has given due 
consideration to the veteran's potential entitlement to an 
increased rating on an extraschedular basis.  In that regard, 
while during the course of a hearing before the undersigned 
Veterans Law Judge in July 2007, the veteran stated that, as 
a result of his service-connected foot problems, he had lost 
time from work approximately "8 to 10 times" over the course 
of the past year (see Transcript, page 8), following the 
aforementioned VA examination for compensation purposes in 
August 2008, it was noted that the veteran was currently 
employed, and that he had experienced no significant effect 
on his occupation or daily activities as a result of his 
service-connected plantar fasciitis.  Under such 
circumstances, the Board is of the opinion that the veteran's 
bilateral plantar fasciitis has not, in fact, resulted in a 
marked interference with employment and/or frequent periods 
of hospitalization sufficient to warrant the assignment of an 
increased rating on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b) (2008).

Finally, the Board has given due consideration to the recent 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007) 
addressing the issue of whether it is appropriate to apply 
"staged" ratings when assigning an increased rating in a 
manner similar to what is done at the initial rating stage 
pursuant to the Court's holding in Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, in the case at hand, it is clear 
that, over the course of the veteran's current appeal, 
symptomotology attributable to his service-connected 
bilateral plantar fasciitis has remained relatively stable.  
In any case, based on a review of the entire evidence of 
record, the Board is of the opinion that, throughout the time 
period that the veteran's increased rating claim has been 
pending, symptomotology attributable to service-connected 
plantar fasciitis has not, in fact, undergone varying and 
distinct levels of severity.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in March 2005 and November 
2007.  In those letters, VA informed the veteran that, in 
order to substantiate his claim for an increased rating, he 
needed to show that his service-connected disability had 
undergone an increase in severity.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
veteran had a full understanding and/or actual knowledge of 
the elements required to prevail on his claim.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, as well as both VA treatment records and 
examination reports, as well as various statements from the 
veteran's spouse.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).




ORDER

An evaluation in excess of 10 percent for bilateral plantar 
fasciitis is denied.



	                        
____________________________________________
	C. CRAWFORD	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


